Fourth Court of Appeals
                               San Antonio, Texas
                                     March 16, 2020

                                   No. 04-19-00879-CV

                               CITY OF LEON VALLEY,
                                      Appellant

                                            v.

                                   Benny MARTINEZ,
                                        Appellee

                From the 225th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2019-CI-08343
                          Honorable Peter Sakai, Judge Presiding


                                     ORDER
       The Appellee’s Motion for Extension of Time to file brief is hereby GRANTED. The
Appellee’s brief is due on March 20, 2020.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of March, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court